Citation Nr: 1452981	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-20 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for cirrhosis of the liver as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the United States (U.S.) Navy Reserve from January 1966 to July 1966, and he served on active duty with the U.S. Navy from October 1966 to September 1968.  He served on active duty with the U.S. Coast Guard from January 1973 to July 1981.  He died in December 2011, and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran filed a notice of disagreement (NOD); however, he died during the pendency of the appeal.  In a July 2012 letter, the RO recognized the appellant as a valid substitute claimant in place of the Veteran.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim that was pending on the date of the Veteran's death.  

In June 2014, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS does not include any relevant documents.  The electronic folder in Virtual VA includes VA treatment records and a copy of the June 2014 hearing transcript.  To the extent these treatment records were not initially reviewed by the Agency of Original Jurisdiction (AOJ), the AOJ will have an opportunity to review this evidence on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that a remand is required to obtain Social Security Administration (SSA) records.  The Veteran's claims folder indicates that he was receiving disability benefits from the Social Security Administration (SSA) prior to his death.  See, e.g., April 2007 VA nursing note.  These records may be relevant to his current appeal.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.   Required notice must also be provided to the appellant and her representative.  

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

